Citation Nr: 1640823	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  13-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Coye Law Firm



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to June 1982.  He served in the Army National Guard from June 1989 to June 1991 and had subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision reopened the claim for service connection for a low back disability, and denied it on the merits.  The rating decision also denied service connection for the remaining claims on appeal.  

The Board notes that irrespective of the March 2011 determination to reopen the low back claim, the Board must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

During an April 2016 hearing before the undersigned Veterans Law Judge, the Veteran testified that he was currently seeing a Dr. Velasquez at VA for anxiety and depression.  He had been seeing this VA physician for a couple of years.  

A review of the Veteran's eFolders reveals that the most recent VA treatment record is dated August 29, 2013, and was printed on July 29, 2014.  This treatment record reveals a pertinent past medical history of adjustment disorder with mixed anxiety and a prescription of Alprazolam for anxiety.  However, the available VA treatment records do not include any treatment-provider whose name is similar to the physician the Veteran identified during the hearing.  As a result, it appears that there exist VA treatment records that have not been associated with the record before the Board.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the hearing, the Veteran's attorney referred to National Guard service from May 1996 to September 2004.  The Veteran testified that during this period he had periods of active duty from 14 to 18 days.  He was also on active duty with the Reserves for almost a year for Enduring Freedom, serving stateside while his unit, the 536th Transportation, went to Iraq.  The Veteran explained that he could not be deployed because of his medical condition.

The Board has reviewed the service personnel records contained in the Veteran's eFolders, including those from DPRIS.  They include record of an enlistment in the Army National Guard in May 1996.  A January 2004 Department of the Army memorandum informed the Veteran that he had been medically disqualified for continued service in the US Army Reserve.  January 2006 correspondence from the Department of the Army informed the Veteran that he was discharged from the US Army Reserve.  It noted that the Veteran had been held beyond the normal discharge date through no fault of his own.  

These service personnel records generally corroborate the Veteran's testimony as to service from 1996 to 2004.  However, they do not include any notations regarding a nearly year-long period of active duty during Enduring Freedom.  There are service treatment records dated from 1990.  On remand, the Veteran's complete periods of service and related duty status must be verified and any related service treatment records obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back, knee, hearing loss and psychiatric conditions since service.  After securing the necessary release, take all appropriate action to obtain these records, to include VA treatment records dated after July 29, 2014; those showing psychiatric treatment; and those from a Dr. Velasquez or any treatment-provider with a similar name. 

Document the efforts made to obtain these records along with any negative responses.

2.  Take all appropriate action to verify the Veteran's service dates and related duty status; obtain all outstanding service personnel records for the period from May 1996 to September 2004, to include but not limited to any service personnel records reflecting active duty during Enduring Freedom; and any related service treatment records.  

3.  Thereafter, readjudicate the claim.  If any benefit remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




